Citation Nr: 0739481	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include the underlying claim of entitlement to 
service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1983.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a back disability.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
July 2003 rating decision.  The veteran did not perfect an 
appeal.

2.  Evidence received since the July 2003 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability.  




CONCLUSION OF LAW

Evidence added to the record since the July 2003 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a back disability is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a July 2003 rating decision, the RO denied the claim for 
entitlement to service connection for a back disability on 
the basis that the back pain that was treated in 1988 was 
five years after service discharge and was too remote from 
service without other supporting evidence to show a back 
injury was incurred in service.  The evidence considered at 
this time consisted of the veteran's statements, a service 
enlistment examination report, and a June 1988 outpatient 
treatment report from Q. Medical Center showing a diagnosis 
of a bulging disc at L5-S1 and a possible herniated disc at 
the L4-L5 level.  The veteran was notified of the July 2003 
rating decision in August 2003 and he did not file a notice 
of disagreement.  Thus, the July 2003 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In January 2005, the veteran submitted an application to 
reopen the claim for service connection for a back 
disability.  The evidence submitted since the July 2003 
rating decision includes a newspaper article about Hurricane 
Iwa, a copy of the command history for the USS Goldsborough 
for 1982, VA treatment records from the Honolulu VA medical 
facility dated from September 2002 to June 2007, a lay 
statement from the veteran's sister, service personal 
records, deck logs from the USS Goldsborough dated in 
November 1982, and the veteran's hearing testimony at the 
video hearing before the Board in September 2007.  

The Board finds the newspaper article about Hurricane Iwa, 
the command history and deck logs for the USS Goldsborough, 
the service personnel records, and the veteran's testimony at 
the video hearing before the Board to be new and material 
evidence.  

The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a back disability.  This 
evidence relates to unestablished facts necessary to 
substantiate the claim, which is whether the veteran 
sustained a back injury in service.  This evidence 
corroborates part of the veteran's report of the 
circumstances of the back injury in service.  For instance, 
this evidence shows that the USS Goldsborough was at sea 
during Hurricane Iwa in November 1982 and was hit by a 30 
foot wave.  The service records show that the veteran was 
aboard the ship at that time.  At the hearing before the 
Board in September 2007, the veteran provided additional 
information as to how the injury occurred.  He reported that 
he was going down a ladder on his back side, and he reached 
up to grab a rung.  The veteran indicated that at that time, 
he felt a little pain in his back, and two days later, he 
sought medial treatment because the pain had increased.  The 
veteran reported that after service, he sought medical 
treatment for back pain in 1985.  

The Board finds that this evidence raises a reasonable 
possibility of substantiating the claim, because it provides 
competent evidence of a back injury in service and back 
symptoms in service.  The veteran is competent to report 
observable symptoms such as pain and he is competent to 
describe an in-service injury.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material, and the claim is reopened. 

In conclusion, the Board finds that the evidence received 
since the July 2003 rating decision is new and material, and 
the claim for service connection for a back disability is 
reopened.

Duty to Notify and Duty to Assist

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for a back disability, in view of the Board's 
favorable decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened and the 
appeal is granted to that extent.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

The veteran contends that he injured his back in service.  At 
the hearing before the Board in September 2007, the veteran 
reported that while aboard the USS Goldsborough, during 
Hurricane Iwa, he was going down a ladder on his back side, 
and he reached up to grab a rung.  The veteran indicated that 
he felt a little pain in his back and two days later, he 
sought medical treatment because the pain had increased.  The 
veteran reported that after service, he sought medical 
treatment for back pain in 1985, two years after service 
separation in 1983.  The veteran is competent to report 
symptoms of pain and a continuity of symptomatology.  Duenas 
v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  The Board finds that 
an examination is needed to obtain a competent opinion as to 
whether the current back disability was incurred in or is 
related to service.  38 U.S.C.A. § 5103A(d). 

The record shows that the veteran receives treatment for his 
back disorder at the VA medical facility in Honolulu.  The 
Board finds that the RO should make an attempt and obtain the 
VA treatment records from the Honolulu medical facility dated 
from June 2007 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of a back disability from the 
VA medical center in Honolulu, Hawaii, 
dated from June 2007 to present. 

2.  The veteran should be afforded a VA 
examination to determine the etiology 
and date of onset of the back 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all current 
diagnoses pertinent to the back.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the current back disability first 
manifested during the veteran's period 
of service or is medically related to 
disease or injury in service.  The 
examiner should provide a rationale for 
the opinion. 

3.  When the RO/AMC is satisfied that the 
record is complete, readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


